DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12-16, 18, 20, 24, 26, 29-31, 34-36 and 38-39 are pending. 
Claims 16, 18, 20, 24, 26, and 29-31, previously withdrawn, have been rejoined. 
Claims 12-16, 18, 20, 24, 26, 29-31, 34-36 and 38-39 are allowed. 

Response to Amendment/Arguments
The Amendment filed 2/16/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.

35 USC § 102 Rejection
The anticipation rejection of claims 1, 4-8, 14, 34-36 and 38-39 over Reg. No. 1443679-69-3, 
    PNG
    media_image1.png
    168
    353
    media_image1.png
    Greyscale
 (wherein in formula (Ia), 
    PNG
    media_image2.png
    146
    304
    media_image2.png
    Greyscale
, R2 is t-butyl) has been overcome by limiting R2 to ethyl. The rejection has been withdrawn. 

Rejoinder
Claim 34 is directed to an allowable product having a structure of formula (Ia). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 18, 20, 24, 26, 29-31, directed to the process of making or using a compound of formula (Ia), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 12-16, 18, 20, 24, 26, 29-31, 34-36 and 38-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See paragraph 15 of the Non-Final Office Action mailed on 12/7/2021 for a detailed explanation on the allowability of claims 12, 13, 15 and 34 (formerly claim 37). Furthermore, as explained above, Reg. No. 1443679-69-3, 
    PNG
    media_image1.png
    168
    353
    media_image1.png
    Greyscale
 , has a t-butyl instead of an ethyl group for R2. 
US 5,256,293 and US 2007/0276042 are also relevant documents. ‘293 teaches enantiomeric separation of 
    PNG
    media_image3.png
    185
    395
    media_image3.png
    Greyscale
 , which has an i-propyl instead of an ethyl group for R2 and a methyl instead of a hydrogen at the naphthalene’s 7-position. See, e.g., Table 18. ‘042 teaches deuterated analogs with a methyl group for R2 instead of ethyl. See, e.g., claim 14. The compounds 
    PNG
    media_image4.png
    166
    294
    media_image4.png
    Greyscale
  and
    PNG
    media_image5.png
    162
    303
    media_image5.png
    Greyscale
 are representative. There is no teaching, suggestion, or motivation to modify the compounds of ‘293 and ‘042 so as to obtain the claimed compounds. Since the instant compounds are patentable, the methods of using them are likewise allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626